Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Dishman et al. US Patent Appl. Pub. No. 2010/0164421 teaches adjusting the fan speed via pulse width modulation (PWM) upon determining the power dissipation value of the power supply (FIG(s) 1 and 6, paragraphs 0013, 0055,and 0076).
Ho et al., US Patent Appl. Pub. No. 2010/0023787 teaches power utilization control for computer system by adjusting the fan speed (Abstract, FIG(s) 1-2, paragraphs 0019 and 0037).
Chen, US Patent Appl. Pub. No. 2014/0119882 teaches controlling the rotation speed of the fan via pulse width modulation (PWM) (Abstract, FIG. 1, paragraph 0016).
Applicant’s Admitted Prior Art (AAPA) teaches utilization of fans for the cooling system in and information handling system (HIS) (specification, paragraph 0002).
Regarding claim 1, none of the prior art and the AAPA disclose or suggest detecting a loss of the main power to the power supply unit, providing the secondary PWM signal to the fan controller in response to loss of the main power to the power supply unit, and operating the fan controller in a power loss mode in response to the secondary PWM signal, wherein the fan controller directs the speed of the fan to a low-power consumption target speed, in combination with the remaining claim elements.

Regarding claim 15, none of the prior art and the AAPA discloses or suggest the programmable logic device generating a secondary PWM signal to the fan controller when the power loss signal indicates a loss of main power to the power supply system, the fan controller operating in a power loss mode in response to the secondary PWM signal, wherein the fan controller directs the speed of the fan to a low-power consumption target speed in the power loss mode, in combination with the remaining claim elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236. The examiner can normally be reached 8AM - 4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFAN STOYNOV/Primary Examiner, Art Unit 2186